            Case 1:19-cv-00331-TCW Document 4 Filed 03/04/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST


CONTINENTAL SERVICE GROUP, INC.

                      Plaintiff,                            19-331
                                                       No. ______        C
       v.
                                                       (Judge ______)
UNITED STATES

                      Defendant.


                         NOTICE OF DIRECTLY RELATED CASE

       Pursuant to Rule 40.2 of the Rules of the United States Court of Federal Claims, Plaintiff

Continental Service Group, Inc., through undersigned counsel, represents that this bid protest is

related to Navient Solutions, LLC, et al. v. USA, No. 18-1679C, and FMS Investment Corp. v.

USA, No. 19-308, both under Judge Thomas C. Wheeler.

  Dated: March 4, 2019                             Respectfully submitted,

  Of Counsel:
                                                   /s/ Todd J. Canni
  Richard B. Oliver                                Todd J. Canni
  J. Matthew Carter                                PILLSBURY WINTHROP
  Aaron S. Ralph                                   SHAW PITTMAN LLP
  Kevin R. Massoudi                                725 South Figueroa Street,
  PILLSBURY WINTHROP                               Suite 2800
  SHAW PITTMAN LLP                                 Los Angeles, CA 90017-5406
  725 South Figueroa Street, Suite 2800            (202) 384-6223
  Los Angeles, CA 90017-5406                       (213) 629-1033 (fax)
  (213) 488-7102                                   todd.canni@pillsburylaw.com
  (213) 629-1033 (fax)
  richard.oliver@pillsburylaw.com                  Attorney of Record for
  matt.carter@pillsburylaw.com                     Continental Service Group, Inc.
  aaron.ralph@pillsburylaw.com
  kevin.massoudi@pillsburylaw.com
         Case 1:19-cv-00331-TCW Document 4 Filed 03/04/19 Page 2 of 2



                               CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing was filed electronically via the

CM/ECF system on this 4th day of March, 2019.


                                                             /s/ Todd J. Canni
                                                             Todd J. Canni




                                                2
